Name: Council Directive 89/359/EEC of 29 May 1989 amending Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products
 Type: Directive
 Subject Matter: environmental policy;  cultivation of agricultural land;  agricultural activity;  natural environment;  technology and technical regulations
 Date Published: 1989-06-06

 Avis juridique important|31989L0359Council Directive 89/359/EEC of 29 May 1989 amending Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products Official Journal L 153 , 06/06/1989 P. 0028 - 0028 Finnish special edition: Chapter 3 Volume 29 P. 0105 Swedish special edition: Chapter 3 Volume 29 P. 0105 *****COUNCIL DIRECTIVE of 29 May 1989 amending Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (89/359/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas by Directive 77/93/EEC (3), as last amended by Directive 88/572/EEC (4), the Council laid down protective measures against the introduction into the Member States of organisms harmful to plants or plant products; whereas the protection of plants against such organisms is absolutely necessary to increase agricultural productivity, which is one of the objectives of the common agricultural policy; Whereas seeds are not included amongst the plants, plant products and other objects, listed in Annex V to Directive 77/93/EEC, which must be subjected to a plant health inspection in the country of origin or the consignor country before being permitted to enter any of the Member States; Whereas, however, in the case of seeds, the measures to ensure compliance with the requirement that they be officially examined in order to make sure that they comply with the relevant special requirements listed in Annex IV, part A to the said Directive are to determined at Community level; Whereas, since the adoption of Directive 77/93/EEC, special requirements relating to the importation of certain seeds into certain Member States have been included in the said Directive by amendment to Annex IV, Part B; whereas Member States are required by Article 6 (2) to lay down inspection measures in order to ensure compliance with the requirements set out in the Annexes to the said Directive; whereas the measures to ensure compliance with the requirements relating to the introduction of seeds into the Member States set out in Part B as well as those set out in Part A of Annex IV should be determined at Community level; Whereas the period specified for the determination of the necessary measures at Community level has not been sufficient and should therefore be extended, HAS ADOPTED THIS DIRECTIVE: Article 1 In Article 7 (3) of Directive 77/93/EEC: - 'Article 6 (3)' is replaced by 'Article 6 (2), in so far as seeds referred to in Annex IV, Part B are concerned and Article 6 (3)', and - '31 December 1986' is replaced by '31 December 1991'. Article 2 This Directive is addressed to the Member States. Done at Brussels, 29 May 1989. For the Council The President C. ROMERO HERRERA (1) OJ No C 254, 30. 9. 1988, p. 4. (2) OJ No C 326, 19. 12. 1988, p. 288. (3) OJ No L 26, 31. 1. 1977, p. 20. (4) OJ No L 313, 19. 11. 1988, p. 39.